J.S13045/16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
EX REL TAVEREN ROBINSON                     :          PENNSYLVANIA
                                            :
                    v.                      :
                                            :
SUPERINTENDENT ROBERT GILMORE,              :
STATE CORRECTIONAL INSTITUTION              :
GREENE, PENNSYLVANIA DEPARTMENT             :
OF CORRECTIONS                              :
                                            :
APPEAL OF: TAVEREN ROBINSON                 :
                                            :     No. 1663 WDA 2015

                     Appeal from the Order October 9, 2015
          in the Court of Common Pleas of Greene County Civil Division
                             at No(s): AD-178-2015

BEFORE: LAZARUS, STABILE, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                     FILED MARCH 29, 2016

        Appellant, Taveren Robinson, appeals from the order entered in the

Greene County Court of Common Pleas dismissing his second petition for

writ of habeas corpus. He argues he is unlawfully imprisoned at the State

Correctional Institution in Greene County (“SCI-Greene”) because the trial

court in Erie County did not file a sentencing order in his case. We affirm.

        The relevant procedural history follows. On March 22, 2004, the Erie

County Court of Common Pleas sentenced Appellant to life imprisonment and

a consecutive term of 60 to 120 months’ imprisonment following his

convictions for second-degree murder and other offenses.           This Court


*
    Former Justice specially assigned to the Superior Court.
J.S13045/16

affirmed his judgment of sentence on April 13, 2005, and our Supreme Court

denied allowance of appeal. Commonwealth v. Robinson, 688 WDA 2004

(Pa. Super. Apr. 13, 2005), appeal denied, 254 WAL 2005 (Pa. Oct. 25,

2005).    Subsequently, Appellant timely filed a petition for post-conviction

relief,1 and the PCRA court dismissed his petition.     This Court affirmed.

Commonwealth v. Robinson, 1848 WDA 2006 (Pa. Super. Apr. 17,

2007).2

       On December 5, 2013, while incarcerated at SCI-Greene, Appellant

filed, inter alia, a praecipe for writ of habeas corpus ad subjiciendum.

Robinson v. Folino, 528 WDA 2014, at 2 (Pa. Super. Feb. 20, 2015). The

Greene County Court of Common Pleas transferred the record to the Erie

Count Court of Common Pleas for consideration, and Appellant appealed.

This Court quashed the appeal, finding the order was interlocutory.      We

further observed:

             We note, nevertheless, that the [Greene County]
             trial court properly transferred this action to Erie
             County. Pursuant to Pennsylvania Rule of Criminal
             Procedure 108,

                [a] petition for writ of habeas corpus
                challenging the legality of the petitioner’s
                detention or confinement in a criminal matter
                shall be filed with the clerk of courts of the

1
    See 42 Pa.C.S. §§ 9541-9546.
2
  On October 7, 2011, Appellant filed a motion in Erie County to subpoena
surgical notes, the denial of which this Court affirmed. Commonwealth v.
Robinson, 25 WDA 2012 (Pa. Super. July 11, 2012).



                                    -2-
J.S13045/16

               judicial district in which the order directing the
               petitioner’s detention or confinement was
               entered.

            Pa.R.Crim.P. 108(A). [Appellant] was sentenced in
            Erie County. While he contends, for various reasons,
            that Rule 108 is not controlling, we note the
            primary claim in his habeas petition is that he
            has been confined without a valid sentencing
            order. Such a claim tests “the legality of [his]
            commitment and detention” and therefore, is
            “properly addressed in the court of record from
            which his judgment of sentence originated.” Brown
            v. Pennsylvania Dept. of Corrections, 81 A.3d
814, 815 (Pa. 2013). That court of record is the
            Erie County Court of Common Pleas.

Id. at 5 n.3 (emphases added).

      On March 12, 2015, Appellant filed the instant, second petition for a

writ of habeas corpus in Greene County, where he is still incarcerated. On

October 9, 2015, the trial court dismissed Appellant’s petition.     Appellant

timely appealed.3   Appellant challenges the dismissal of his petition and

argues he is entitled to relief because “the trial court failed to issue a

sentencing order against [A]ppellant.” Appellant’s Brief at 5.

      We review the trial court’s dismissal of a petition for a writ of habeas

corpus for an abuse of discretion. Joseph v. Glunt, 96 A.3d 365, 369 (Pa.

Super.), appeal denied, 101 A.3d 787 (Pa. 2014).           Instantly, Appellant

previously filed a petition on the same grounds in Greene County in 2013,

which was properly transferred for consideration to Erie County.          See

3
 The trial court did not order compliance with Pennsylvania Rule of Appellate
Procedure 1925.



                                     -3-
J.S13045/16

Pa.Crim.P. 108. Accordingly, the trial court of Greene County did not abuse

its discretion when it dismissed the instant petition, which was duplicative of

the petition it previously transferred. See Joseph, 96 A.3d at 369.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/29/2016




                                     -4-